Citation Nr: 1516448	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to burial benefits for the Veteran.

2.  Eligibility for VA benefits as a dependent child of the Veteran.

3.  Entitlement to accrued benefits on behalf of the Veteran.

4.  Entitlement to accrued benefits on behalf of the Veteran's surviving spouse.

5.  Entitlement to recognition of the appellant as a substituting party under 38 U.S.C.A. § 5121A.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel

INTRODUCTION

The Veteran served on active duty from January 1942 to November 1945.  The Veteran died in February 1992.  His spouse died in July 2011.  The appellant is the daughter of the Veteran and his spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decisions of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The appellant was scheduled for a hearing before a Veterans Law Judge in December 2013.  The appellant failed to report to the hearing.  Thus, the hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In the August 2011 claim, the appellant stated that she had paid her mother's burial expenses and noted that she needed the money to reimburse her for the cost of the funeral.  The issue of entitlement to burial benefits for the Veteran's surviving spouse has been raised by the record in an August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to accrued benefits on behalf of the Veteran's surviving spouse and entitlement to recognition of the appellant as a substituting party under 38 U.S.C.A. § 5121A are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The appellant is the daughter of the Veteran.

2. The Veteran died in February 1992.

3. The appellant was born in May 1955, and did not become permanently incapable of self-support before reaching her 18th birthday.

5. The appellant did not complete a timely claim for accrued or burial benefits on behalf of the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for payment of non-service-connected burial benefits for the Veteran have not been met.  38 U.S.C.A. §§ 2302 -2308 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600 (b) and (c), 3.1601 (2014).

2.  The basic eligibility criteria for payment of accrued benefits awarded under 38 U.S.C.A. § 5121, as the surviving child of the Veteran, have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2014).

3. The requirements for payment of accrued benefits on behalf of the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.1000 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.

II. Analysis


Burial Benefits on Behalf of Veteran

The appellant filed a claim for burial benefits on behalf of the Veteran in August 2011.  An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  The evidence shows the Veteran died in February 1992 and was buried the same month.  See August 2011 Application for Burial Benefits.  As the appellant filed a claim for burial benefits that was received in August 2011, nearly 20 years after the Veteran's death, her claim was not timely filed.  The payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law. See 38 U.S.C.A. § 7104.  The Board finds that the appellant's claim for burial benefits for the Veteran must be denied as a matter of law.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accrued Benefits

The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving daughter in order to obtain payment for accrued benefits.  

Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to an eligible applicant.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In descending order, accrued benefits are payable to the Veteran's (1) spouse, or (2) children, or (3) dependent parents.  Id.  If none of the above applies, then in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  Id.  Additionally, if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under § 3.1000(a) may request to substitute for the deceased claimant in a claim for periodic monetary benefits that was pending when the claimant died.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2014).  However, as the Veteran died prior to October 10, 2008, substitution is not applicable.

A "child" for purposes of eligible applicants for accrued benefits purposes generally refers to an unmarried child under the age of 18.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2).  The only exceptions to this rule are if the child is a student pursuing higher education, in which case the age limit is 23 years old, or the child became permanently incapable of self-support before reaching the age of 18, in which case there is no age limit.  Id.

The Veteran's daughter, is a child of the Veteran, but unfortunately she does not qualify as a "child" who can receive accrued benefits, pursuant to 38 C.F.R. §§ 3.57.  The appellant is beyond the age of 23, and there is no evidence that she became permanently incapable of self-support before reaching the age of 18. Indeed, the appellant does not claim permanent incapacity. 

In this case, the facts are not in dispute.  The Veteran died in February 1992.  He did not have any claims pending before his death.  Additionally, as discussed above, although the appellant indicated that she paid for the Veteran's funeral expenses, her claim for burial benefits was untimely.  The appellant's claim for accrued benefits on behalf of the Veteran was received in August 2011, nearly 20 years after his death.  

Accrued benefits are a specific type of entitlement where monetary benefits a Veteran would have been entitled to can be paid only to an eligible applicant.  For the reasons above, the appellant is not a "child" for purposes of accrued benefits payment.  Rather, the payment of accrued benefits is limited by law to reimburse any costs incurred for the Veteran's last sickness and burial, and as discussed above, the appellant's claim for burial benefits was not timely.  The appellant has no other legal basis to claim entitlement to basic eligibility for accrued benefit.  Thus, the claims for eligibility for VA benefits as a dependent child of the Veteran and for accrued benefits on behalf of the Veteran must be denied.


ORDER

Entitlement to burial benefits on behalf of the Veteran is denied.

Eligibility for VA benefits as a dependent child of the Veteran is denied.

Entitlement to accrued benefits on behalf of the Veteran is denied.


REMAND

In March 2011, the Veteran's surviving spouse filed a claim for nonservice-connected death pension to include special monthly compensation for aid and attendance (VA Form 21-534).  In an April 2011 letter, the Pension Management Center in Milwaukee, Wisconsin, informed the surviving spouse that she needed to return an enclosed form for her signature.  The letter noted that the original documents were attached.  However, the letter did not inform the surviving spouse that she needed to resubmit her application for benefits.  A completed signature form, signed by the appellant and two witnesses was received by VA in April 2011.  The appellant sent a letter dated in July 2011, prior to the surviving spouse's death, which indicates she believed a claim was pending.  An August 2011 letter from the appellant informing VA of her mother's death also indicates she believed a claim for benefits was pending.  The letter indicates the appellant wanted the benefits due to her mother to cover funeral and other expenses.  The appellant filed a claim for accrued benefits in August 2011.

The RO denied the appellant's claim for accrued benefits in May 2012.  In its decision, the RO determined that the Veteran's spouse did not have a valid claim for benefits pending at the time of her death.  Specifically, the RO explained that the surviving spouse never submitted a completed and signed VA Form 21-534.  

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

With respect to the validity of the March 2011 application for death pension with special monthly compensation for aid and attendance (VA Form 21-534), a review of the record shows that the document in the claims file is incomplete.  However, it appears the original claim was returned to the surviving spouse by VA.  As requested by VA, the surviving spouse completed a signature form in April 2011.  There is no indication in the record that the RO attempted to notify the Veteran's spouse of the inadequacies of her claim after she completed the signature form and prior to her death.  Given the clear intent of the Veteran's surviving spouse, as well as the fact that the RO failed to notify the Veteran's spouse of the inadequacies of her claim for benefits following receipt of the signature form, the Board will liberally construe the incomplete March 2011 VA Form 21-534 as a formal claim for death pension with special monthly compensation for aid and attendance.  See 38 C.F.R. § 20.201; see Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Accordingly, the Veteran's spouse had a pending claim for death pension with aid and attendance at the time of her death.  As such, the underlying issue of the appellant's entitlement to accrued benefits is now before the Board.  Review of the record demonstrates that additional development is required.

VA regulations define accrued benefits as periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Of particular relevance to the present case, accrued benefits are payable as may be necessary to reimburse a person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  The appellant has asserted that she paid for her mother's burial.  

An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2011)).  Thus, under the above laws, the Board construes the appellant's VA Form 21-601 as an inferred request to substitute as claimant in the October 2009 claim of entitlement to death pension to include aid and attendance filed by the Veteran's spouse.  However, the Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 38 C.F.R. § 20.101(a) (2014) (describing the Board's jurisdiction).  The matter of the appellant's eligibility for substitution must therefore be remanded to the RO for adjudication.

With respect to the appellant's claim for accrued benefits on behalf of the surviving spouse, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  In this case, it does not appear the Veteran's surviving spouse was provided with adequate notice on the issue of entitlement to death pension to include aid and attendance.  It also does not appear that the appellant has been provided adequate  notice on the issue of entitlement death pension to include aid and attendance, for accrued benefits purposes.  See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(b), (i), 3.352(a).  A notice letter must be provided to the individual requesting substitution if no  notice letter was previously provided to the original claimant or if such notice letter was inadequate.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  Remand is therefore necessary in order to afford the appellant appropriate notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter that explains how to establish entitlement to death pension to include special monthly compensation for aid and attendance, accrued benefits, and substitution.  Afford the appellant the opportunity to submit additional evidence or argument in furtherance of her claims.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2.  Adjudicate whether the appellant meets the basic eligibility requirements to substitute for the deceased Veteran's with regard to the March 2011 claim of entitlement to death pension to include special monthly compensation for aid and attendance.  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as  a substituted party.

After the appellant has been properly informed of her status as a substituted party and the appropriate amount of time for response has expired, or she has waived the remaining period, VBA should adjudicate the appellant's claim for entitlement to death pension with aid and attendance benefits.

3.  Thereafter, readjudicate the appellant's claim for nonservice-connected death pension benefits with aid and attendance, for accrued benefits purposes.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


